805 F.2d 1037
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leon Charles WHITE, Plaintiff-Appellant,v.Ronald SCHULTZ, Defendant-Appellee.
No. 86-1179.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1986.

1
Before KENNEDY and MARTIN, Circuit Judges;  PECK, Senior Judge

ORDER

2
The plaintiff moves for counsel on appeal from the district court's order dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
White is a prisoner at the Michigan Intensive Program Center in Marquette, Michigan.  The defendant was a prison guard at that prison.  The plaintiff's complaint alleges that the defendant used excessive force during an altercation with the plaintiff.  The defendant filed a motion to dismiss or for summary judgment, and the district court granted the motion to dismiss.


4
When a prison guard uses force against a prisoner, the court looks at factors such as the need for the force, the relationship between the need and the amount of force used, the extent of any injuries, and whether the force was used in good faith or sadistically and maliciously.  Wilson v. Beebe, 770 F.2d 578, 582 (6th Cir.1985) (en banc );  accord, Lewis v. Downs, 774 F.2d 711, 713 (6th Cir.1985) (per curiam).  In the present case, the plaintiff admits that he was disobeying the defendant's orders.  Moreover, the plaintiff has failed to respond to the motion for summary judgment.  The defendant's affidavits established that no unnecessary force was used by defendant.  Plaintiff was not entitled to rely only on the allegations in his complaint.


5
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.